DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
The information disclosure statements (IDS) filed on 6/1/2021 and 2/23/2022 were considered and placed on the file of record by the examiner.


	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 

Claims 9-16 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.
When considered claims 9-16 respectively, as a whole, they pertain to a program per se, despite language of a computer program product comprising at least one non-transitory computer-readable storage medium.  Based on MPEP 2106.01, a program by itself is non-statutory subject matter.   Although the claim states a “non-transitory computer-readable storage medium”, the claims are directed to the code language “computer-executable program code portions comprising program code instructions configured to”.



	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aich (US 2014/0267688).

Regarding claim 1, Aich teaches an apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to at least:  receive first sensor data from a first sensor in an environment, wherein the first sensor data comprises perspective image data of the environment, wherein the first sensor data comprises a location and a heading (see para. 0297, Aich discusses obtaining the position and heading of a vehicle with image data); 
retrieve a satellite image of the environment associated with the location and heading, wherein the satellite image is captured from a position above a ground plane (see para. 0297, Aich discusses obtaining satellite image data of the vehicle location);  and 
generate a bird's eye view image of the environment above the ground plane from the first sensor data by warping the first sensor data from the perspective image data of the environment based on processing of the first sensor data relative to the satellite image (see figure 48, figure 50, para. 0291, 0297, 0300, Aich discusses generating an aerial view image by combining together and converting vehicle image data and satellite image data).


Regarding claim 7, Aich teaches wherein the bird's eye view image of the environment includes dynamic objects not found in a satellite image of the environment (see para. 0297, Aich discusses the environmental features may be added to the composite image based on the position and heading of the vehicle, therefore the features are dynamically adjusted based on the location and heading of the vehicle).

 	Regarding claim 8, Aich teaches wherein causing the apparatus to retrieve a satellite image of the environment associated with the location and heading comprises causing the apparatus to identify the location in a satellite image map database and to identify a portion of the satellite image corresponding to the heading (see para. 0297, Aich discusses environmental features may be identified and incorporated in the aerial view  based on satellite image data, feature data, topographic data, landmark data, and any other data corresponding to the position and heading of the vehicle. Based on the position and heading of the vehicle, the environmental features may be added to the composite image).

Claim 9 is rejected as applied to claim 1 as pertaining to a corresponding computer program product. 
Claim 15 is rejected as applied to claim 7 as pertaining to a corresponding computer program product.
Claim 16 is rejected as applied to claim 8 as pertaining to a corresponding computer program product. 
Claim 17 is rejected as applied to claim 1 as pertaining to a corresponding method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aich (US 2014/0267688) in view of Berthiaume (US 2020/0097491).

Regarding claim 2, Aich does not expressly teach wherein processing of the first sensor data relative to the satellite image comprises causing the apparatus to input the first sensor data and the satellite image into a deep neural network to regress the bird's eye view image.  However, Berthiaume teaches wherein processing of the first sensor data relative to the satellite image comprises causing the apparatus to input the first sensor data and the satellite image into a deep neural network to regress the bird's eye view image (see para. 0059, Berthiaume discusses convolutional neural networks to analyze aerial and satellite imagery and predict either categorical values (classification) or numerical values (regression).).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Aich with Berthiaume to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform image transformation.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Aich in this manner in order to improve image transformation of satellite data and ground image data by applying a neural network capable of learning features from previous image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Aich, while the teaching of Berthiaume continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining features to incorporate into image transformation by implementing a neural network that is trained from image data, therefore providing proper image data correlation between different image sources.  The Aich and Berthiaume systems perform image transformation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 10 is rejected as applied to claim 2 as pertaining to a corresponding computer program product.
Claim 18 is rejected as applied to claim 2 as pertaining to a corresponding method.

Allowable Subject Matter
Claims 3-6, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 11-14 would be allowable if rewritten in independent form and the 101 rejection is addressed.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein the apparatus is further caused to apply a Generative Adversarial Network (GAN) to the bird's eye view image using the satellite image as a target of the GAN to obtain a stabilized bird's eye view image.”






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lin et al. (US 10,282,915) discusses updated transformation matrix to generate bird's eye
view image.
Stewart (US 9,098,747) discusses identifying locations of infrastructure assets using aerial imagery.
Kim et al. (US 2014/0064624) discusses reconstructing an image using ground-level image data of a scene and overhead satellite image data.
Pari et al. (US 2019/0378414) discusses accessing the neural network to acquire the roadway map data including birds-eye and overhead view image data.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663